IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-73,747-01


EX PARTE ARMANDO LEE PINA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER B-06-2064-0-CR-B IN THE 156th  JUDICIAL DISTRICT
COURT
BEE COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of two counts of aggravated assault and his sentence was
assessed at thirty years' confinement.  Applicant's conviction was affirmed on direct appeal. 
Pina v. State, No. 13-07-00304-CR (Tex. App.-Corpus Christi, delivered May 8, 2008, pet.
ref'd). 
	After a review of the record, we find that Applicant's claim that his counsel was
ineffective for failing to properly object to the prosecutor's improper comments on his failure
to testify is without merit.  Applicant's remaining claims are denied on the basis of the trial
court's findings of fact.
DELIVERED: May 5, 2010
DO NOT PUBLISH